 

Case 19-26995 Doc4 Filed 12/23/19 Page1 of 2

Fill in this information to identify your case:

Debtor 1 CARISA HELENA HUDSON fy
First Name Middite Name Last Name L
Debtor 2 EN
{Spouse ff, filing) First Name Middle Name Last Name o
u

29 209

 

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND, BALTIMORE DIVISION

 

 

 

 

Case number : Rup,

if known 4 Ki is is an
in 7 Saga ng
Official Form 108 :
Statement of Intention for Individuals Filing Under Chapter 7 12118

 

 

If you are an individual filing under chapter 7, you must fill out this form if:
lf creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
and date the form.

Be as complete and accurate as possibile. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

 

 

 

tdentify the creditor and the property thatis collateral: ‘What do you intend to do with the property that Did you claim the property
os oe “secures a debt? as exempt on Schedule C?
Creditor's CO Surrender the property. OD No
name: C Retain the property and redeem it.
CO Retain the property and enter into a Reaffirmation 0D) Yes
Description of Agreement.
property CO) Retain the property and [explain]:
securing debt:
Creditor's 0 Surrender the property. C1 No
name: C1 Retain the property and redeem it.
C1] Retain the property and enter into a Reaffirmation C1 Yes
Description of Agreement.
property C] Retain the property and [explain]:
securing debt:
Creditor's (© Surrender the property. CJ No
name: C Retain the property and redeem it.
C] Retain the property and enter into a Reaffirmation CQ) Yes
Description of Agreement.
property C7 Retain the property and [explain]:
securing debt:
Creditor's C Surrender the property. ONo
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
 

Case 19-26995 Doc4 Filed 12/23/19 Page 2 of2

 

 

Debtor i HUDSON, CARISA HELENA Case number (it known)
name: C1 Retain the property and redeem it. D Yes
D Retain the property and enter into a Reaffirmation
Description of Agreement.
property (2) Retain the property and [explain]:
securing debt:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases oes =: =. Will the lease be assumed?
Lessor's name: CG No
Description of leased
Property: CO] Yes
Lessor's name: O No
Description of leased
Property: Ol Yes
Lessor's name: C] No
Description of leased
Property: O) Yes
Lessor's name: C] No
Description of leased
Property: CO) Yes
Lessor's name: 0 No
Description of leased
Property: O Yes
Lessor's name: OG No
Description of leased
Property: O Yes
Lessor's name: O No
Description of leased
Property: OD Yes
EEIIEMEE Sign Below
Under penaity of perjury, | declare that | have indicat intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.
X (si CARISA HELENA HUDSON { ) X
CARISA HELENA HUDSON UT Signature of Debtor 2
Signature of Debtor 1 }
Date December 23, 2019 nH Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com

 
